UNITED STATES COURT OF APPEALS
Filed 12/23/96
                             FOR THE TENTH CIRCUIT



    TYRONE MCDANIEL YAHWEH,

                Plaintiff-Appellant,

    v.                                                 No. 95-1515
                                                   (D.C. No. 95-S-2094)
    ARISTEDES ZAVARAS,                                  (D. Colo.)
    Administrations and Staffs,

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before PORFILIO, ALARCON, ** and LUCERO, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
     Honorable Arthur L. Alarcon, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
      In this case, 1 plaintiff challenges the district court’s dismissal of his civil

rights suit as legally frivolous pursuant to former 28 U.S.C. § 1915(d). 2 We

conclude the complaint is not frivolous. Accordingly, we reverse and remand for

further proceedings.

      Plaintiff, a prisoner, filed a pro se suit in district court pursuant to

42 U.S.C. § 1983, contending that he was being denied access to the courts

because prison authorities refused him physical access to the law library. The

district court ordered a Martinez report. The Martinez report set out the prison’s

policies with regard to access to legal materials, which show that the prison

provides several alternatives to physical access to a library, such as borrowing

books and other reference materials, and seeking help from a legal assistant or an

available “access attorney.” Plaintiff filed a pleading entitled “Motion for

Summary Judgment,” which the district court construed as his response to the

Martinez report. The district court considered both the Martinez report and

plaintiff’s response in reviewing the complaint’s legal sufficiency. See Hall v.


1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.
2
       Section 1915 was substantially amended in April of 1996 the Prison
Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996), as discussed
further herein. Prior to that date, § 1915(d) provided in part that the district court
“may dismiss the case . . . if satisfied that the action is frivolous or malicious.”

                                           2
                                          -2-
Bellmon, 935 F.2d 1106, 1112-13 (10th Cir. 1991) (holding that court may

consider Martinez report as attached to plaintiff’s complaint and noting plaintiff’s

response).

      “It is now established beyond doubt that prisoners have a constitutional

right of access to the courts.” Bounds v. Smith, 430 U.S. 817, 821 (1977).

Nonetheless, physical access to a prison law library is not a right. See Penrod v.

Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996) (quoting Lewis v. Casey, 116 S. Ct.

2174, 2180 (1996)). The right of access to the courts may be satisfied by

alternative means that allow a prisoner “a reasonably adequate opportunity to

present claimed violations of fundamental constitutional rights to the courts.”

Bounds, 430 U.S. at 825.

      Quoting the Martinez report, the district court noted the availability of

alternative means, and stated that plaintiff did not deny the existence of the

policies and the facts as set out in the report. The court recognized plaintiff’s

allegations that the access attorney was not a reasonable alternative to physical

access to the library, but characterized them as dissatisfaction “with the manner in

which he can obtain legal materials or assistance from persons trained in the law.”

The district court then dismissed plaintiff’s complaint as frivolous under 28

U.S.C. § 1915, apparently because it concluded plaintiff had not challenged the

prison’s alternative means of access. We review the district court’s dismissal of


                                           3
                                          -3-
the action for abuse of discretion. Green v. Seymour, 59 F.3d 1073, 1077 (10th

Cir. 1995).

      “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at

1110 (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). Although a liberal

reading of plaintiff’s pro se pleadings does not free him of the obligation to plead

sufficient facts, “[n]ot every fact must be described in specific detail.” Id. Our

review of the record on appeal demonstrates that, while plaintiff did not challenge

the availability of alternatives to physical access to the library, he did challenge

the adequacy of those alternatives. Further, we cannot conclude that his

allegations are vague or merely conclusory. Cf. Hall, 935 F.2d at 1110 (standards

afforded pro se pleadings do not relieve plaintiff of burden to allege sufficient

facts); Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990) (conclusory

allegations insufficient to state a claim).

      In his response to the Martinez report, plaintiff made the following

statements: “The access attorney limits his visit with an inmate to 15 minutes per

session and no more than 4 session [sic] per month. The access attorney will not

perform legal research for inmates. The access attorney will not prepare legal

documents for inmates.” Standing alone, these factual allegations may not

necessarily state a claim for relief. However, plaintiff also alleges that “the


                                               4
                                              -4-
access attorney is not a reasonable alternative to the access to the prison law

library.” His citation to various legal authorities denouncing other prisons’ book

loan policies constitutes a challenge to the adequacy of that alternative as well.

We conclude that plaintiff’s complaint set out a challenge to the prison’s policies

with regard to access to the courts that should have survived summary dismissal

for legal frivolousness. Hence, the district court abused its discretion in sua

sponte dismissing plaintiff’s complaint on that basis.

      REVERSED and REMANDED for further proceedings. 3



                                                     Entered for the Court



                                                     Carlos F. Lucero
                                                     Circuit Judge




3
      On remand, the district court should consider whether the amendments to
28 U.S.C. § 1915 apply to this case and, if so, how they interrelate with Fed. R.
Civ. P. 15 and the lenient standards afforded pro se pleadings.

                                          5
                                         -5-